Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
Acknowledgement is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d) to Great Britain Patent Application No. 1408623.5 having a filing date of May 15, 2014.


Status of the Claims
The amendment dated 09/04/2020 is acknowledged.  Claims 22-34 are pending and under examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. 
Claims 22-34 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 of prior U.S. Patent No. 10767181. This is a statutory double patenting rejection.
The instant claims and patented claims are directed to an oligomer conjugate comprising:
a) at least a first oligomer that is 10 to 20 nucleotides in length and comprises a nucleotide sequence selected from the group consisting of SEQ ID NO: 24; 25; 26; 27; 28; 183; 184; 185; 186; 187; 188; 189; 190; 191; 192; 193; 194; 195; 196 and 197;
b) a carrier component comprising an asialoglycoprotein receptor (ASGP-R) targeting moiety, wherein the carrier component is covalently attached to the first oligomer.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10767181 teaches the identical oligomer conjugate.  With respect to instant claims 22-34 and patented claims 1-13, all of the claims match the patent word for word with no additional limitations.  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648